Citation Nr: 0510328	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  04-06 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for thrombotic syndrome, right arm, 
claimed as the residuals of the placement of a central 
peripheral intravenous line in August 2001 at a VA medical 
facility.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from April 1960 to April 
1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, which denied 
the claim on appeal.


FINDINGS OF FACT

1.  The veteran was hospitalized at a VA medical facility in 
April 2001 in order to treat a recurrent left ischial ulcer.

2.  In August 2001, he had a central peripheral intravenous 
line placed (peripheral inserted central catheter - PICC) 
placed in order that he could receive antibiotics.

3.  Subsequently, the veteran developed a venous thrombosis 
and the PICC line was removed.  

4.  Three months later, there was significant resolution of 
the thrombosis.

5.  The veteran complains of residual swelling and pain in 
the right arm.

6.  The evidence of record does not establish that residual 
swelling and pain in the right arm is due to carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of VA, nor was it an 
event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement compensation under the 
provisions of 38 U.S.C.A. § 1151 for thrombotic syndrome, 
right arm, are not met.  38 U.S.C.A. §§ 1151, 5103(a), 5103A 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed his claim in February 2003.  Relevant law 
provides that where any veteran shall have suffered an injury 
as a result of hospitalization, medical or surgical treatment 
or examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151 (West 2002).  In 
pertinent part, 38 U.S.C.A. § 1151 provides that a disability 
is a qualifying disability if: 

the disability  . . . was not the result 
of such veteran's own willful misconduct, 
and the disability . . . was caused by 
hospital care, medical or surgical 
treatment, or examination . . . and the 
proximate cause of the disability . . . 
was carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the part of 
[VA] . . . or an event not reasonably 
foreseeable . . . .

The facts are essentially not in dispute.  In April 2001, the 
veteran was hospitalized for a recurrent left ischial ulcer.  
In August 2001, a PICC line was inserted into the right arm 
so that he could receive antibiotics.  There was progressive 
swelling of the right upper extremity.  A venous doppler 
study was consistent with an acute upper extremity venous 
thrombosis extending into the subclavian and external iliac 
veins.  The PICC line was discontinued in September 2001 and 
the veteran was anticoagulated.  

A follow-up doppler study three months later showed 
significant resolution of the thrombosis.  He was continued 
on Coumadin for another month, when it was discontinued.  He 
subsequently underwent a surgical procedure for debridement 
and ischiectomy with rotational flap.  After a protracted 
hospitalization, he was discharged in March 2002.

In February 2003, the veteran filed the current claim.  He 
maintains that he suffers additional disability as a result 
of the thrombosis from the PICC line.  He contends that he 
continues to experience residual swelling and pain in his 
right arm.  

Under the current law, the question is whether the residual 
swelling and pain in his right arm (accepted as additional 
disability for purposes of this decision) was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, or 
that the event was not reasonably foreseeable.  In other 
words, it is simply not enough to establish that the PICC 
line procedure at the VA medical facility resulted in 
additional disability; but rather, it must be shown that VA 
acted negligently in bringing about the additional 
disability.

In a June 2003 VA examination, the examiner reviewed the 
claims file, the hospital records, and the hospital discharge 
summary, and outlined the facts essentially described above.  
He discussed the characteristics of a PICC line, including 
complications such as air embolism, clotting, and thrombosis 
(among others).  After a physical examination, he concluded:

[The veteran's] right arm disability is 
not due to a negligent act, lack of 
proper care or poor judgment on the part 
of VAMC medical personnel.

[The veteran's] current right arm 
disability is due to a[n] unexpected but 
possible complication of the procedure of 
a PICC placement.

[The veteran] was informed on the signed 
consent on 2 occasions on 08/23/01 of the 
risks and complications of the procedure 
of the PICC placement although 
complications of the procedure not 
written on informed consent veteran 
signed.

[The veteran] was required to sign an 
informed consent form for PICC line 
placement which he signed on 08/23/01 . . 
. 

The final diagnosis was postphlebitic syndrome of the right 
upper extremity.  The examiner noted that the veteran had 
complete resolution of the acute deep vein thrombosis, as 
shown in a November 2002 venous doppler study.

Despite the veteran's assertions that VA was negligent in 
inserting the PICC line and causing a thrombosis, the Board 
places greater weight on the VA examination report 
essentially finding no fault on the part of VA medical staff.  
Specifically, the Board is persuaded by the medical opinion 
since it directly addressed the issue of whether the 
procedure was improper.  The opinion is uncontested by any 
other medical evidence of record.  The physician clearly 
discussed the findings in the claims file, obtained a 
reported history from the veteran, and conducted a complete 
examination.  

There is no indication that the physician who examined the 
veteran and provided the opinion in June 2003 was not fully 
aware of the veteran's past medical history or that he 
misstated any relevant fact.  Given that the June 2003 VA 
examination report was rendered to address the exact issue on 
appeal, the Board places significant weight on the examiner's 
medical opinion and finds it to be of important probative 
value.  

Further, the examiner seemed to indicate that the thrombosis 
experienced by the veteran could have been a reasonably 
foreseeable risk in this type of procedure.  As noted above, 
entitlement to § 1151 benefits is granted when additional 
disability was caused by VA medical care where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA, or in the case of an event not reasonably 
foreseeable.  Similarly, the examiner suggests that there is, 
in fact, no current additional disability.  He indicated that 
there was complete resolution of the deep vein thrombosis of 
the right arm.  

While the Board need not reach either the issue of whether a 
thrombosis was reasonably foreseeable or whether additional 
disability currently exists, since there is no evidence of 
negligence or fault on the part of VA medical personnel, the 
examiner's opinion tends to weigh against the veteran's 
claim.  Based on the uncontroverted medical opinion dated in 
June 2003, the Board finds that the claim must be denied.

Next, the veteran vigorously asserts that he did not, in 
fact, sign the consent form.  However, after a careful review 
of the claims file, the Board finds that the evidence does 
not support his assertion.  

First, the Board notes that the consent consists of two 
documents.  One is identified as Standard Form 522 and titled 
"Request for Administration of Anesthesia and for 
Performance of Operations and Other Procedures" (Consent 
Form).  The procedure was listed as a "PICC line."  

Although the possible risks were not delineated, the Consent 
Form indicated that "[t]he nature and purpose of the 
operation or procedure, possible alternative methods of 
treatment, the risks involved, and the possibility of 
complications have been fully explained to me.  I acknowledge 
that no guarantees have been made to me concerning the 
results of the operation or procedure.  I understand the 
nature of the operation or procedure to be PICC line."  The 
veteran's name appears at the bottom of the form, and it is 
dated August 23, 2001, at 10:00 a.m.

While the Board is obviously not an expert in this field, the 
Board has compared the signature on the bottom of the August 
2001 Consent Form with the veteran's signatures that appear 
on various other documents in the claims file, including a 
1994 unrelated claim, the current February 2003 claim, the 
current notice of disagreement, and the February 2004 appeal, 
and finds them to be essentially identical.  Therefore, the 
Board finds no issue as to the authenticity of the document 
or his signature.  

Next, while he testified that he was not told of the possible 
risks of the procedure, the Board finds that the signed 
Consent Form establishes that the VA physician explained the 
nature of the procedure and the possible side-effects to the 
veteran prior to the procedure itself.

Of note, the Consent Form specifically identified the name of 
the procedure, listed the physicians who were to performed 
the procedure, and was signed by the "Counseling 
Physician," attesting to the fact that he had "counseled 
this patient as to the nature of the proposed procedure(s), 
attendant risks involved, and expected results, as described 
above."  

By his signature, the veteran acknowledged that he understood 
the nature of the attendant risks.  Despite the veteran's 
contentions to the contrary, the Board is persuaded that the 
VA physician made the veteran aware of the possible side 
effects of the procedure.

The second document regarding consent is titled "Progress 
Note for Informed Consent Discussion" (Progress Note).  It 
is dated August 23, 2001, and timed as 9:55 a.m.  It notes 
that the veteran was alert, had decision-making capacity, and 
that the health care provider and the veteran were present at 
the discussion.  The procedure was listed as "PICC line" 
and it was indicated that the procedure had been discussed 
with the veteran, indications, risks, benefits, and 
alternative treatment options had been explained, and that he 
was offered an opportunity to ask questions.  

It was also reported that the veteran had consented freely 
without fraud, duress, or coercion, and that a Standard Form 
522 was signed.  This document was, in fact, not signed by 
the veteran but the signature appears to be the same as the 
"Counseling Physician" on the Consent Form discussed above.  

The Board suspects that the veteran has confused the Progress 
Note document regarding the discussion of the consent as the 
Consent Form itself.  But this is clearly not the case.  The 
Progress Note appears to be a method by which the medical 
personnel can summarize their discussion with the veteran 
regarding a procedure.  There is no place for the veteran to 
sign, nor does it appear to be used in lieu of the Consent 
Form itself.  Of note, there is a box to indicate that the 
Standard Form 522 (Consent Form) was signed.  Therefore, the 
fact that the veteran did not sign this document does not 
show a lack of consent.

Based on this contemporaneous medical evidence, the Board 
assigns more probative weight to the evidence (including the 
Consent Form and the Progress Note) which shows that the 
veteran was informed of the possible side-effects, than to 
his subsequent statements that no one discussed the possible 
side-effects with him prior to the procedure.

Further, the Board has carefully considered the veteran's 
written statements that he suffered additional disability as 
a result of VA treatment.  Although his statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  

The veteran's assertions are of little probative value in 
light of the other objective evidence of record showing no 
assignment of fault on the part of VA medical personnel 
performing the procedure.  Regardless of whether the veteran 
has additional disability, a showing of carelessness, 
negligence, lack of proper skill, or error in judgment is 
needed.  The veteran lacks the medical expertise to offer an 
opinion as to medical negligence.  Id.  Accordingly, the 
Board accords his statements, while found to be truthful, of 
less probative weight as to the medical question at issue.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in April 2003, prior to the initial 
adjudication of his claim in July 2003.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices. The April 2003 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  The veteran was notified of the need to give to VA 
any evidence pertaining to his claim.  In addition, 38 C.F.R. 
§ 3.159(b)(1) was cited in the January 2004 statement of the 
case.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, each of the content 
requirements of a VCAA notice has been fully satisfied.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's hospital records relevant 
to the issue on appeal have been obtained and associated with 
the claims file, including the consent form and discharge 
summary.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a specific VA medical opinion pertinent to the 
issue on appeal was obtained in June 2003.  The available 
medical evidence is sufficient for an adequate determination.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for thrombotic syndrome, right arm, is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


